internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------------------ -------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-146992-06 date date legend x state date date date year tax_year tax_year member member dollar_figurea dollar_figureb dear -------------------- --------------------------------------------- ein ---------------- ------------ ---------------------- ------------------- ---------------- ------- -------------------------------------------- ---------------------------------------------- ------------------------------ -------------------------- ----------- ------- plr-146992-06 this letter responds to your letter dated date requesting relief under sec_1362 of the internal_revenue_code facts you have represented that the facts are as follows x is a llc formed in state on date and was taxed beginning at formation as a partnership for federal tax purposes in year x filed form_8832 electing to be treated as an association effective as of date which fell during year additionally x filed form_2553 also effective on date electing to be taxed as an s_corporation this meant that x had two tax years for calendar_year from the beginning of the year until date x was treated as a partnership for federal tax purposes - tax_year on date x’s election to be taxed as an association and as an s_corporation went into effect and for the second half of year x was operating in tax_year for all relevant dates in this ruling x had two members who pursuant to their verbal operating_agreement have agreed to share profits and losses equally and have provided for identical rights to distribution and liquidation proceeds in tax_year member received dollar_figurea more in partnership_distributions than member to make up for this imbalance the shareholders caused x to distribute an additional dollar_figurea to member during tax_year although this additional distribution was made during tax_year it was reported on member 2’s k-1 for tax_year additionally there was an imbalance in x’s capital accounts at the time of the conversion of approximately dollar_figureb the shareholders have agreed to eliminate this disparity on x’s books and will not make any distributions with respect to this amount law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws plr-146992-06 applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based upon the information submitted and the representations set forth above we conclude that x’s s_corporation_election was effective as of date and there has been no inadvertent termination of the s_corporation_election due to the distribution of dollar_figurea to member in tax_year additionally so long as the shareholders eliminate the capital_account disparity of dollar_figureb that is currently on x’s books and do not make any distributions with respect to this amount the capital_account disparity will not cause an s_corporation_election termination pursuant to the provisions of sec_1362 x will be treated as continuing to be except as specifically set forth above no opinion is expressed or implied plr-146992-06 an s_corporation from date and thereafter provided that x's subchapter_s_election is not otherwise terminated under sec_1362 concerning the federal tax consequences of the above-described facts under any other provision of the code in particular no opinion is expressed or implied concerning whether x's s election was valid under sec_1362 provides that it may not be used or cited as precedent being sent to your authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer that requested it sec_6110 of sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries copy of this letter copy for ' purposes enclosures
